Hayne, C.
Action to recover the value of certain horses and other personal property. Verdict for plaintiff for eight hundred dollars. Defendant appeals. It is contended that there is no evidence that the plaintiff was the owner of the property.
*372As to two of the horses, Tommy and Dandy, which however do not seem to have been of much value, there can be no doubt that they belonged to the plaintiff. They were raised upon her ranch, and she allowed her husband to use them in the business. But we cannot say that there was any evidence that the other horses were the property of the plaintiff. It appears that the plaintiff had several thousand dollars in money, which she lent to her husband. She says: “The money was in the stable in the safe. My husband used it as he pleased. I gave him the money, and he used it as he deemed it advisable in the business. He did n’t tell me all his business, but he often told me whenever he got the money he would do as he deemed best; the money was there, and he would use it as he deemed profitable for the business. Susie was bought with my money, and he said I should have her as security.....I loaned my husband tivo hundred dollars to buy her.” Other horses, carts, etc., were bought much in the same way, and were brought to the stable and used by the husband in his business. Plaintiff says: “ Whenever he used my money to buy property, horses, he gave them to me as security. None, of this property was purchased without it being reported to me and I acquiesced in it.”
This is the substance of the testimony in relation to the question of ownership. We think it must be held that the wife loaned the money to the husband, and that the-horses were his property. The “security” which she seems to have supposed she had amounts to nothing, because she never had possession of the property.
The defendant’s motion for nonsuit should have been granted, except as to Tommy and Dandy. The deed offered by defendant should have been received in evidence, the description being, in our opinion, sufficient to cover all the personal property which the husband had.
We therefore advise that the judgment and order *373appealed from be reversed, and the cause-remanded for a new trial.
Foote, C., and Belcher, C. C., concurred.
The Court.
—For the reasons given in the foregoing opinion, the judgment and order are reversed, and cause remanded for a new trial.